Case 2:14-cr-00116-SPC-CM Document 59 Filed 08/24/20 Page 1 of 1 PageID 237




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                             CASE NO.: 2:14-cr-116-FtM-38CM

ANTHONY DEON SATCHEL


                                               ORDER 1

        Before the Court is pro se Defendant Anthony Deon Satchel’s motions requesting

compassionate release under 18 U.S.C. § 3582(c)(1)(A) (Doc. 57) and appointment of

counsel (Doc. 58). Because Defendant signed neither motion, the Court strikes them for

not following the rules of procedure. See Fed. R. Crim. P. 49(b)(4) (“Every written motion

and other paper must be signed by at least one attorney of record in the attorney’s

name—or by a person filing a paper if the person is not represented by an attorney.”);

M.D. Fla. R. 1.05(d) (“All pleadings, motions, briefs, applications and other papers

tendered by counsel for filing shall be signed personally by counsel[.]”).

        Accordingly, it is ORDERED:

        The Clerk is DIRECTED to strike Defendant Anthony Deon Satchel’s motions

requesting compassionate release under 18 U.S.C. § 3582(c)(1)(A) (Doc. 57) and

appointment of counsel (Doc. 58) and return both to him.

        DONE AND ORDERED in Fort Myers, Florida on this 24th day of August 2020.




Copies: Parties of Record

1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or their services or products.
